Citation Nr: 0909794	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  06-06 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for an anxiety 
disorder.

2.  Entitlement to service connection for a dental disorder, 
including for the purpose of obtaining outpatient dental 
treatment.

3.  Entitlement to service connection for a headache 
disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to 
December 1983.  She also reports an unverified period of 
Reserve service.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

In November 2008, the Veteran failed to appear for her 
scheduled hearing.  A notation in the claims file shows the 
notification was sent to her verified address.

The issues of entitlement to service connection for an 
anxiety disorder and entitlement to service connection for a 
headache disorder are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have chronic osteomyelitis or 
osteoradionecrosis of the maxilla or mandible, loss of the 
mandible, nonunion or malunion of the mandible, 
temporomandibular articulation, loss of the ramus, loss of 
the condyloid process, loss of the hard palate, loss of 
teeth, loss of the maxilla, or malunion/nonunion of the 
maxilla.

2.  The Veteran does not have treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, or 
periodontal disease due to service.


CONCLUSION OF LAW

The criteria for service connection for a dental disorder, to 
include for outpatient treatment purposes, have not been met.  
38 U.S.C.A. § 1131 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.303, 3.310, 3.381, 4.150, 17.161 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide, 
in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

The Veteran's claim was received after the enactment of the 
VCAA.

A letter dated in June 2004 told the Veteran that VA would 
make reasonable efforts to obtain evidence necessary to 
support her claims.  She was informed that she was required 
to provide sufficient information to allow VA to obtain 
records.  She was asked to identify any VA or private medical 
treatment.  The various types of evidence that might support 
her claims were listed.  The letter outlined VA's 
responsibilities with respect to obtaining evidence on the 
Veteran's behalf.  The Veteran was given notice regarding 
what the evidence needed to show in order to substantiate her 
claims.

In March 2006, the Veteran was provided with notice compliant 
with Dingess v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.

While complete VCAA notice in this case was not provided 
prior to the initial adjudication, the notice was provided 
and subsequently readjudicated by the RO in the supplemental 
statement of the case dated in March 2008, which was prior to 
the transfer and certification of the case to the Board.  The 
Board finds that the content of the notice provided to the 
Veteran fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  The Veteran has been provided with every opportunity 
to submit evidence and argument in support of her claims and 
to respond to VA notices.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claims.

Although the Veteran received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that she was provided with a meaningful opportunity 
such that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the Veteran nor her representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.  The Veteran has not been 
afforded an examination on the dental issue decided herein.  
There is no evidence of a resulting dental disability due to 
treatment in service.  As such, an examination is not 
necessary.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For the foregoing reasons, it is not prejudicial to the 
Veteran for the Board to decide this appeal.

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The Board notes that the evidence does not support a finding 
that the Veteran engaged in combat.  Thus, she is not 
entitled to application of the provisions of 38 U.S.C.A. § 
1154(b) (West 2002).


Analysis

The Veteran is essentially contending that she currently has 
headaches that are due to wires that were left in her upper 
mandible following oral surgery.  She has not alleged any 
other dental disorder.

The service treatment records show the Veteran had extensive 
dental treatment in service.  In July 1980, she was found to 
have an excessive overbite.  In January 1982, the Veteran 
underwent a maxillary osteotomy.  She was noted to be making 
satisfactory progress in February 1982.  Her bands were 
removed in March 1983.

In a June 2004 VA outpatient record, the Veteran reported 
headaches on and off since the 1980s.  They were more 
consistent over the past six months.  She stated that she 
still had metal wires in her face.  She had been having 
trouble breathing, and she underwent surgery in 1985.  Her 
jaw was broken and moved.  It helped her breathing for a 
while, but she now had more breathing problems.  She 
complained of headaches in her left side, behind the eye, and 
in both temples.  On the problem list, the VA provider noted 
headaches since jaw surgery in the 1980s.

Pertinent regulations provide that treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease are not disabling, and may be considered 
service connected solely for the purpose of establishing 
eligibility for VA outpatient dental treatment.  38 C.F.R. § 
3.381(a).  Service connection may be granted for a dental 
condition of each tooth and periodontal tissue shown by the 
evidence to have been incurred in or aggravated by service.  
When applicable, a determination will be made as to whether 
it is due to a combat wound or other service trauma, or 
whether the Veteran was interned as a prisoner of war (POW).  
38 C.F.R. § 3.381(b).  The significance of finding a dental 
condition is due to service trauma is that a veteran will be 
eligible for VA dental treatment for the condition, without 
the usual restrictions of timely application and one-time 
treatment.  38 C.F.R. § 17.161(c).

The following will not be service connected for treatment 
purposes: (1) calculus; (2) acute periodontal disease; (3) 
3rd molars, unless disease or pathology of the tooth 
developed after 180 days or more of active service, or was 
due to combat or in-service trauma; (4) impacted or malposed 
teeth, and other developmental defects, unless disease or 
pathology of these teeth developed after 180 days or more of 
active service.  Teeth extracted because of chronic 
periodontal disease will be service-connected only if they 
were extracted after 180 days or more of active service.  38 
C.F.R. § 3.381(e).

It is noted that the dental conditions for which service-
connected compensation benefits are available are set forth 
under 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  
Diagnostic Code 9900 contemplates chronic osteomyelitis or 
osteoradionecrosis of the maxilla or mandible.  Diagnostic 
Codes 9901 and 9902 address loss of the mandible.  Diagnostic 
Codes 9903 and 9904 concern nonunion and malunion of the 
mandible, respectively.  Diagnostic Code 9905 addresses 
temporomandibular articulation and limited jaw motion. 
Diagnostic Codes 9906 and 9907 contemplate loss of the ramus, 
and Diagnostic Codes 9908 and 9909 address loss of the 
condyloid process.  Diagnostic Codes 9910 and 9910 concern 
loss of the hard palate.  Loss of teeth is contemplated under 
Diagnostic Code 9913, and loss of the maxilla is addressed 
under Diagnostic Codes 9914 and 9915.  Finally, Diagnostic 
Code 9916 concerns malunion or nonunion of the maxilla.

The Court has specifically held that a claim for service 
connection for a dental disorder is also a claim for VA 
outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 
302 (1993).  Therefore, the Board will address both.

The Board will first address the claim of entitlement to 
service-connected compensation benefits.  The evidence of 
record shows that the Veteran does not demonstrate any of the 
dental conditions found under 38 C.F.R. § 4.150.  Her 
examination conducted just prior to separation shows that any 
teeth missing were also missing when she was examined in 
November 1979, upon entry into service.  There are no post-
service dental treatment records in the claims file.  The 
Veteran has contended that she still has wires in her upper 
mandible from surgery conducted in service.  She believes 
these wires cause her headaches.  However, a June 1983 
service record shows the Veteran was wearing a retainer 
because her bands had been removed in March 1983.  
Nevertheless, because the evidence of record demonstrates 
that the Veteran does not have any of the dental conditions 
found under 38 C.F.R. § 4.150, entitlement to service-
connection for compensation purposes must be denied.

Having determined that the evidence does not support an 
allowance of service-connected compensation benefits, the 
Board must now consider whether service connection may be 
established solely for the purpose of outpatient treatment.

However, the Veteran is not claiming that she has a current 
dental disorder for which she needs treatment.  She has only 
contended that she incurs headaches as a result of her oral 
surgery in service.  To the extent she contends there are 
wires still in her upper mandible, the service treatment 
records do not support this contention, and the Veteran is 
not competent to opine as to this complex matter.  Jandreau 
v. Nicholson, 492 F.3d 1372 (2007).  Furthermore, as 
indicated above, all teeth noted to be missing on the 
Veteran's final dental examination in service were also 
missing when she was examined for entry in November 1979.  
There is no evidence of a current dental disorder.  As such, 
the Veteran is not entitled to and is not seeking entitlement 
to VA outpatient dental treatment.  38 U.S.C.A. § 1712; 38 
C.F.R. § 17.161.

With regard to her complaints of headaches, this claim is 
addressed in the Remand section below and will be adjudicated 
separately.

In conclusion, the evidence of record does not support a 
grant of entitlement to service connection for a dental 
disability, including for outpatient treatment purposes, for 
any teeth.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.


ORDER

Service connection for a dental disorder, including for the 
purpose of obtaining outpatient dental treatment, is denied.


REMAND

The Board finds that the Veteran's claim of entitlement to 
service connection for an anxiety disorder must be remanded.  
The Veteran's service treatment records show she was found to 
have tension headaches in January 1981.  In a June 1983 
service record, the Veteran referred to having a nervous 
stomach, indicating that antacids were not currently 
relieving her nervous stomach.  Given these references to 
possible early psychiatric symptoms, the Board finds that a 
remand is necessary to obtain an opinion with regard to 
whether these symptoms are related to any post-service 
psychiatric diagnosis, including recent diagnoses of 
depression and agoraphobia with panic attacks.

With regard to the Veteran's claim of entitlement to a 
headache disorder, the Board notes that the RO has not 
adjudicated this claim.  In reading the pleadings broadly, 
the Board finds that the Veteran appears to be seeking 
service connection for a headache disability, which she 
contends is due to her jaw surgery.  As such, the RO must 
adjudicate this claim.  In addition, the Board finds that the 
RO should obtain an opinion with regard to whether any 
currently diagnosed headache disorder is related to service.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran's claims file to a VA 
examiner who should be asked to provide an 
opinion with regard to whether it is at 
least as likely as not that symptoms noted 
in service, including tension headaches 
and a nervous stomach, are related to any 
currently diagnosed psychiatric disorder, 
including depression and agoraphobia with 
panic attacks.  A rationale should be 
provided for all opinions.

2.  Send the Veteran's claims file to a VA 
examiner, who should be asked to provide 
an opinion with regard to whether it is at 
least as likely as not that a currently 
diagnosed headache disorder is related to 
service, including complaints of headaches 
in service.  A rationale should be 
provided for all opinions.

3.  Adjudicate the Veteran's claim of 
entitlement to service connection for a 
headache disorder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


